Citation Nr: 1427941	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability, other than bilateral diabetic retinopathy, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was transferred to the RO in Montgomery, Alabama in July 2009.  

The Veteran testified before a Veterans Law Judge (VLJ) at a June 2010 Travel Board hearing, and a transcript of this hearing is of record.  The Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board.  She did not respond to an offer to testify at another hearing.  38 C.F.R. § 20.717 (2013).  A March 2012 signed correspondence from the Veteran stated her desire that the Board proceed with the adjudication of her appeal.  

The case was initially brought before the Board in August 2010, at which time the Board remanded the claim for service connection for a bilateral eye disability to the Agency of Original Jurisdiction (AOJ) to obtain a VA examination to determine the nature, extent, and etiology of any right and/or left eye disability.  Upon completion of such development, the case was returned to the Board.  In May 2013, the Board granted service connection for bilateral diabetic retinopathy secondary to service-connected diabetes mellitus; and denied service connection for any other bilateral eye disability.  The claim for service connection for a bilateral eye disability, other than diabetic retinopathy, was then the subject of a December 2013 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the May 2013 Board decision and remanded the matter for compliance with the terms of the JMPR. 

The parties agreed not to disturb the Board's grant of service connection for bilateral diabetic retinopathy secondary to diabetes mellitus.  As such, the issue has been characterized on the title page to better reflect the claim on appeal.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through August 2011, which have been considered by the RO in the December 2011 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2013 JMR, the Court vacated, in part, and remanded the May 2013 Board decision that denied the Veteran's claim for service connection for a bilateral eye disability, because the Board failed to provide adequate reasons and bases for its decision.  Specifically, the Court questioned the propriety of the Board's reliance on the February 2011 VA examination opinion in its decision to deny the Veteran's service connection claim for a bilateral eye disability, other than bilateral diabetic retinopathy.  

In February 2011, the Veteran underwent a VA examination to determine, the nature, extent and etiology of any right and/or left eye disability.  The examiner noted that the Veteran made no present eye or vision complaints and had a prior history of bilateral laser treatment for some type of retinal tear or hole in her right eye.  The examiner performed an ocular and dilated fundus examination.  Following objective evaluation, the examiner diagnosed the Veteran with diabetes mellitus with bilateral mild nonproliferative diabetic retinopathy, atrophic hole in the right eye supratemporally with shallow retinal detachment and subretinal fluid with good surrounding laser barricade, and bilateral mild dry eye syndrome.  The examiner concluded that the Veteran's atrophic hole in the right eye was not at least as likely as not secondary to diabetes mellitus.  The Board finds that this opinion is inadequate for the purpose of determining the etiology of the Veteran's bilateral eye disability, other than the diagnosed bilateral diabetic retinopathy.  

The rationale for a medical opinion must be fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120.  The examiner failed to provide a rationale or supporting analysis for the conclusory statement that the Veteran's atrophic hole in her right eye was not at least as likely as not secondary to diabetes mellitus.  

The Board also finds that the VA examiner's opinion did not specifically address whether the Veteran's diagnosed eye disabilities were either caused or aggravated by a service-connected disability, to include diabetes mellitus or hypertension.  The VA examiner also did not address whether any of the Veteran's diagnosed eye disabilities were etiologically related to her period of active duty service.  On remand, the VA examiner should provide a clarifying opinion on each of the Veteran's diagnosed eye disabilities, other than her bilateral diabetic retinopathy, to determine their etiology and provide a rationale for the conclusions made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for any right and/or left eye disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After any additional treatment records are obtained and associated with the claims file, the AOJ should obtain an addendum to the February 2011 ocular examination by the same examiner or another examiner if he is not available.  The claims file, along with a copy of this remand and any relevant records contained in the virtual record, should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should respond to the following:

a.  Identify each of the Veteran's currently diagnosed right and/or left eye disabilities, other than bilateral diabetic retinopathy.

b.  For each of the Veteran's currently diagnosed right and/or left eye disabilities, other than bilateral diabetic retinopathy, is it at least as likely as not that the disability is proximately due to or caused by the Veteran's service-connected disability (i.e., diabetes mellitus, hypertension)?  

c.  For each of the Veteran's currently diagnosed right and/or left eye disabilities, other than bilateral diabetic retinopathy, is it at least as likely as not that the disability was permanently aggravated beyond its natural progression by the Veteran's service-connected disability (i.e., diabetes mellitus, hypertension)?  

d.  For each of the Veteran's currently diagnosed right and/or left eye disabilities, other than bilateral diabetic retinopathy, is it at least as likely as not that the disability is etiologically related to the Veteran's period of active duty service?

In providing the requested opinions, the examiner is reminded that a complete rationale with a supporting analysis and citation to relevant evidence found in the claims file must be provided for the opinions offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


